



Exhibit 10.1
    
THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 27, 2018, by and among GULF ISLAND FABRICATION, INC., a Louisiana
corporation, as borrower (“Borrower”), WHITNEY BANK, a Mississippi state
chartered bank, as administrative agent for the Lenders (in such capacity,
“Administrative Agent”), and the Lenders. Capitalized terms used but not defined
in this Amendment have the meanings given such terms in the Credit Agreement
(defined below).
RECITALS
A.    Borrower, Administrative Agent, and Lenders entered into that certain
Credit Agreement dated as of June 9, 2017 (as amended, restated or supplemented,
the “Credit Agreement”).
B.    Borrower, Administrative Agent, and Lenders have agreed to amend the
Credit Agreement, subject to the terms and conditions of this Amendment.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
1.Amendments to Credit Agreement.
(a)Section 1.1 of the Credit Agreement is hereby amended by (a) deleting the
definition of “Revolving Credit Termination Date” in its entirety and replacing
it as follows, and (b) adding the defined terms “Beneficial Ownership
Certification” and “Beneficial Ownership Regulation” in their appropriate
alphabetical order as follows:
“Beneficial Ownership Certification means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


Revolving Credit Termination Date means the earliest to occur of (a) June 9,
2020, (b) the date of termination of the entire Revolving Commitment by Borrower
pursuant to Section 2.7, or (c) the date of termination of the Revolving
Commitment pursuant to Section 11.2.”


(b)Section 7.23 of the Credit Agreement is hereby deleted in its entirety and
replaced as follows:
“7.23    Anti-Corruption Laws and Sanctions
. Each Loan Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws, applicable Sanctions and the Beneficial Ownership
Regulation, and such Loan Party, its Subsidiaries and their respective officers
and employees and to the knowledge of such Loan Party its directors and agents,
are in compliance with Anti-Corruption Laws, applicable Sanctions and the
Beneficial Ownership Regulation, in all material respects. None of (a) any Loan
Party, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of any such Loan Party or Subsidiary, any
agent of such Loan Party or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds,
Transaction or other transaction contemplated by this Agreement or the other
Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.”


(c)Section 8.1(i) of the Credit Agreement is hereby amended by adding a new
clause (viii) in its appropriate numerical order as follows:
“(viii)    promptly notify Administrative Agent and the Lenders (1) of any
change in direct or indirect ownership interests in any Borrower as reported in
a “Beneficial Ownership Certification” or





--------------------------------------------------------------------------------





other similar certification provided to Administrative Agent or Lenders prior to
or in connection with the execution of this Agreement, or (2) if the individual
with significant managerial responsibility identified in the certification
ceases to have that responsibility or if the information reported about that
individual changes. The Loan Parties agree to provide such information and
documentation as Administrative Agent or any Lender may request during the term
of this Agreement to confirm or update the continued accuracy of the any
information provided in connection with the foregoing.”
(d)Section 10.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“10.2 Minimum Tangible Net Worth
. Borrower shall not permit at any time the sum of Tangible Net Worth to be less
than the sum of (i) $180,000,000 plus (ii) 100% of all net proceeds of any
issuance of any stock or other equity after deducting of any fees, commissions,
expenses and other costs incurred in such offering.”


(e)Section 13.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“13.11    USA Patriot Act
. Each Lender hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) and the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Patriot Act and the Beneficial Ownership Regulation.”


2.Conditions. This Amendment shall be effective once each of the following have
been delivered to Administrative Agent:
(a)this Amendment executed by Borrower, Administrative Agent, and the Lenders;
(b)the Guarantors’ Consent and Agreement attached to this Amendment executed by
Guarantors;
(c)Administrative Agent and Lenders shall have received, at least three (3)
Business Days prior to the date hereof (or earlier or later if agreed), all
documentation and other information (including, if Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification) in respect of Borrower and the Guarantors required
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and Beneficial Ownership Regulations,
that has been reasonably requested in writing by Administrative Agent and
Lenders by prior to the date hereof; provided that, in the case of a Beneficial
Ownership Certification, upon the request of Administrative Agent or any Lender,
Borrower shall return such completed Beneficial Ownership Certification directly
to the requesting Lender;
(d)payment by Borrower of all agreed fees and expenses of Administrative Agent
and the Lenders in connection with this Amendment and the transactions
contemplated hereby, including an amendment fee of $20,000 payable to
Administrative Agent, for the benefit of the Lenders. Such fee shall be fully
earned and non-refundable as of the date of the effectiveness of this Amendment;
and
(e)such other documents as Administrative Agent may reasonably request.


3.Representations and Warranties. Borrower represents and warrants to
Administrative Agent and Lenders that (a) it possesses all requisite power and
authority to execute, deliver and comply with the terms of this Amendment, (b)
this Amendment has been duly authorized and approved by all requisite company
action on the part of Borrower, (c) no other consent of any Person is required
for this Amendment to be effective, (d) the execution and delivery of this
Amendment does not violate its organizational documents, (e) no changes have
been made to the Borrower’s Organizational Documents since the date of the
certificate delivered in connection with the Credit Agreement (f) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (g) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (h) no Default or Potential Default has
occurred and is continuing. The representations and warranties made in this
Amendment shall survive the





--------------------------------------------------------------------------------





execution and delivery of this Amendment. No investigation by Administrative
Agent or any Lender is required for Administrative Agent and Lenders to rely on
the representations and warranties in this Amendment.


4.Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Amendment.
Except as affected by this Amendment, the Loan Documents remain unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Credit Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Credit Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the
Credit Agreement. Borrower hereby reaffirms its obligations under the Loan
Documents to which it is a party and agrees that all Loan Documents to which it
is a party remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment). Borrower hereby releases Administrative Agent and
Lenders from any liability for actions or omissions in connection with the
Credit Agreement and the other Loan Documents prior to the date of this
Amendment.


5.Miscellaneous.
(a)No Waiver of Defaults. This Amendment does not constitute (i) a waiver of, or
a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Administrative Agent’s and Lenders’ right to insist upon future
compliance with each term, covenant, condition and provision of the Loan
Documents.
(b)Form. Each agreement, document, instrument or other writing to be furnished
Lender under any provision of this Amendment must be in Proper Form.
(c)Headings. The headings and captions used in this Amendment Documents are
included for convenience of reference only and shall not affect the
interpretation of this Amendment, the Credit Agreement, or any other Loan
Document.
(d)Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Administrative Agent on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Administrative Agent’s counsel.
(e)Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each of the undersigned and their respective successors and permitted
assigns.
(f)Multiple Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
(g)Governing Law. This Amendment and the other Loan Documents must be construed,
and their performance enforced, under Louisiana law.
(h)Entirety. The Loan Documents (as amended hereby) Represent the Final
Agreement Among Borrower, Administrative Agent, and Lenders and May Not Be
Contradicted by Evidence of Prior, Contemporaneous, or Subsequent Oral
Agreements by the Parties. There Are No Unwritten Oral Agreements among the
Parties.


[Signatures appear on the immediately following pages.]





















--------------------------------------------------------------------------------









Signature Page to
Third Amendment to Credit Agreement


The Amendment is executed as of the date set out in the preamble to this
Amendment.
BORROWER:
GULF ISLAND FABRICATION, INC., a Louisiana corporation




By: /s/ Kirk J. Meche    
Name: Kirk J. Meche
Title: President & CEO


ADMINISTRATIVE AGENT:
WHITNEY BANK,
a Mississippi state chartered bank, as Administrative Agent






By: /s/ Josh Jones     
Name: Josh Jones
Title: Senior Vice President


LENDERS:


WHITNEY BANK,
a Mississippi state chartered bank, as sole Lender






By: /s/ Josh Jones     
Name: Josh Jones
Title: Senior Vice President









































--------------------------------------------------------------------------------





Guarantor’s Consent
and Agreement to Third Amendment
to Credit Agreement
    




GUARANTORS’ CONSENT AND AGREEMENT
TO
THIRD AMENDMENT TO CREDIT AGREEMENT


As an inducement to the Administrative Agent and each Lender to execute, and in
consideration of the Administrative Agent and each Lender’s execution of, the
Amendment, each of the undersigned hereby consents to this Amendment and agrees
that this Amendment shall in no way release, diminish, impair, reduce or
otherwise adversely affect the obligations and liabilities of such undersigned
under the Guaranty executed by such undersigned in connection with the Credit
Agreement, or under any other Loan Documents executed by the undersigned to
secure any of the Obligations (as defined in the Credit Agreement), all of which
are in full force and effect. Each of the undersigned further represents and
warrants to the Administrative Agent and the Lenders that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment, (b) after giving effect
to this Amendment, it is in compliance with all covenants and agreements
contained in each Loan Document to which it is a party, and (c) after giving
effect to this Amendment, no Default or Potential Default has occurred and is
continuing. The undersigned hereby releases, discharges and acquits
Administrative Agent and each Lender from any and all claims, demands, actions,
causes of action, remedies, and liabilities of every kind or nature (including
without limitation, offsets, reductions, rebates, and lender liability) arising
out of any act, occurrence, transaction or omission occurring in connection with
the Guaranty prior to the date of this Amendment. This Guarantor’s Consent and
Agreement shall be binding upon the undersigned, and its permitted assigns, if
any, and shall inure to the benefit of the Administrative Agent, each Lender and
their respective successors and assigns.




[Signature Page Follows]

















































--------------------------------------------------------------------------------







Signature Page to Guarantor’s Consent
and Agreement to Third Amendment
to Credit Agreement
        


GUARANTORS:




GULF ISLAND WORKS, LLC, a Louisiana limited liability company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ Kirk J. Meche    
Name: Kirk J. Meche
Title: President & CEO




GULF ISLAND EPC, LLC, a Louisiana limited liability company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ Kirk J. Meche    
Name: Kirk J. Meche
Title: President & CEO




GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited liability
company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ Kirk J. Meche    
Name: Kirk J. Meche
Title: President & CEO




GULF MARINE FABRICATORS GENERAL PARTNER, L.L.C., a Louisiana limited liability
company


By:
GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited liability
company, its sole member



By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member










--------------------------------------------------------------------------------





By: /s/ Kirk J. Meche    
Name: Kirk J. Meche
Title: President & CEO






GULF MARINE FABRICATORS, L.P., a Texas limited partnership


By:
GULF MARINE FABRICATORS, LIMITED PARTNER, L.L.C., a Louisiana limited liability
company, its general partner



By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ Kirk J. Meche    
Name: Kirk J. Meche
Title: President & CEO






GULF ISLAND, L.L.C., a Louisiana limited liability company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ Kirk J. Meche    
Name: Kirk J. Meche
Title: President & CEO




GULF ISLAND RESOURCES, L.L.C., a Louisiana limited liability company


By:
GULF ISLAND, L.L.C., a Louisiana limited liability company, its sole member



By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ Kirk J. Meche    
Name: Kirk J. Meche
Title: President & CEO




GULF ISLAND SHIPYARDS, LLC, a Louisiana limited liability company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member








--------------------------------------------------------------------------------







By: /s/ Kirk J. Meche    
Name: Kirk J. Meche
Title: President & CEO




GULF ISLAND SERVICES, L.L.C., a Louisiana limited liability company


By:
GULF ISLAND FABRICATION, INC., a Louisiana corporation, its sole member





By: /s/ Kirk J. Meche    
Name: Kirk J. Meche
Title: President & CEO







